           Case 2:01-cv-01382-HDM-BNW Document 137 Filed 06/09/21 Page 1 of 2




 1
                               UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3
                                                ***
 4
      DAVID MICHAEL PELLEGRINI,                       Case No. 2:01-cv-01382-HDM-BNW
 5
            Petitioner,
 6                                                    ORDER
            v.
 7

 8    TIM GARRETT, et al.,
 9          Respondents.
10

11

12          In this habeas corpus action, on April 7, 2021, the Court ordered the petitioner,
13   David Michael Pellegrini, represented by appointed counsel, to show cause why this
14   action should not be dismissed for failure to prosecute and/or for failure to comply with
15   the Court’s orders. See Order entered April 7, 2021 (ECF No. 132). Pellegrini filed his
16   response to the order to show cause on May 8, 2021 (ECF No. 133). Respondents’
17   reply was then due on June 7, 2021. See Order entered April 7, 2021 (ECF No. 132)
18   (30 days for reply).
19          On June 7, 2021, Respondents filed a motion for extension of time (ECF No.
20   136), requesting a seven-day extension of time, to June 14, 2021, for their reply.
21   Respondents’ counsel states that the extension of time is necessary primarily because
22   of her obligations in other cases. The Court determines that Respondents’ motion for
23   extension of time is made in good faith and not solely for the purpose of delay, and that
24   there is good cause for the extension of time.
25   ///
26   ///
27   ///
28   ///
                                                 1
         Case 2:01-cv-01382-HDM-BNW Document 137 Filed 06/09/21 Page 2 of 2




 1         IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of

 2   Time (ECF No. 136) is GRANTED. Respondents’ reply to Petitioner’s response to the

 3   order to show cause will be due on June 14, 2021.

 4

 5         DATED THIS 9th day of June, 2021.
 6

 7
                                            HOWARD D. McKIBBEN,
 8                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
